Exhibit 10.1

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Subscription”) is dated April 6, 2018, by and
between the investor identified on the signature page hereto (the “Investor”)
and Synlogic, Inc., a company incorporated and registered in the State of
Delaware (the “Company”), whereby the parties agree as follows:

 

  1. Subscription.

(a)     Investor agrees to buy and the Company agrees to sell and issue to
Investor (i) such number of the Company’s shares of common stock (the “Shares”),
$0.001 par value per share (the “Common Shares”) as set forth on the signature
page hereto, for an aggregate purchase price (the “Purchase Price”) equal to the
product of (x) the aggregate number of Common Shares the Investor has agreed to
purchase and (y) the purchase price per Common Share set forth on the signature
page hereto. The Purchase Price is set forth on the signature page hereto. The
Company proposes to enter into substantially this same form of Subscription
Agreement with certain other investors (the “Other Investors”) and expects to
complete sales of the Common Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Subscription and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Subscriptions”.

(b)     The Common Shares have been registered on a Registration Statement on
Form S-3 (Registration No. 333-220948) (the “Registration Statement”). The
Registration Statement has been declared effective by the Securities and
Exchange Commission (the “Commission”) and is effective on the date hereof. The
prospectus included in the Registration Statement at the time it was declared
effective by the Commission or in the form in which it has been most recently
filed with the Commission on or prior to the date of this Subscription is
hereinafter called the “Base Prospectus.” Any preliminary form of prospectus
which is filed or used on or prior to the date hereof and prior to filing of the
Prospectus (as hereinafter defined) is hereinafter called a “Preliminary
Prospectus.” Any reference herein to the Base Prospectus, any Preliminary
Prospectus or the Prospectus or to any amendment or supplement to any of the
foregoing shall be deemed to include any documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the Securities Act of 1933, as
amended (the “Securities Act”), and also shall be deemed to include any
documents incorporated by reference therein, and any supplements or amendments
thereto, filed with the Commission after the date of filing of the Prospectus
pursuant to Rule 424(b) under the Securities Act, and prior to the termination
of the offering of the Common Shares by the Placement Agent. A final prospectus
supplement will be delivered to the Investor as required by law. Such final
prospectus supplement, in the form in which it shall be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so
supplemented) is hereinafter called the “Prospectus.” The Base Prospectus and
the pricing information conveyed orally to the Investor, are collectively
referred to as the “Disclosure Package.” The Shares shall be freely tradable on
the Nasdaq Capital Market.

(c)     Payment of the Purchase Price for, and delivery by the Company of, the
Common Shares shall take place at a closing (the “Closing”), which shall occur
no later than two (2) trading days after the date of this Subscription, subject
to the satisfaction or waiver of all the conditions to the Closing (the “Company
Closing Conditions”) set forth in the Placement Agency Agreement (the “Placement
Agreement”) dated April 6, 2018 by and among the Company and the placement agent
named therein (the “Placement Agent”).



--------------------------------------------------------------------------------

(d)    At or prior to the Closing and promptly upon the request of the Placement
Agent after the satisfaction of the Company Closing Conditions, the manner of
settlement of the Common Shares purchased by the Investor shall be as follows
(check one):

 

[        ] A.    The Company shall cause the Common Shares to be delivered to
the Investor, with the delivery of the Common Shares to be made through the
facilities of The Depository Trust Company’s DWAC system in accordance with the
instructions set forth on the signature page attached hereto under the heading
“DWAC Instructions”.    The Investor shall (i) direct the broker-dealer at which
the account or accounts to be credited with the shares are maintained to set up
a DWAC instructing the transfer agent credit such account or accounts with the
Common Shares and (ii) remit by wire transfer the amount of funds equal to the
Purchase Price to following account designated by the Company and the Placement
Agent:   

U.S. Bank, N.A.

  

ABA: 091000022

  

Account Number: 173103198383

  

Account Name: U.S. Bank Trust Wire Account

  

For final credit to account: SYNLOGIC, INC 001050993164

  

Attention: Christopher L. Stewart

   The Placement Agent shall have no rights in or to any of such funds, unless
the Placement Agent is notified in writing by the Company in connection with the
Closing that a portion of such funds shall be applied to the Placement Fee.   
The Investor shall also furnish to the Placement Agent a completed W-9 form (or,
in the case of an Investor who is not a United States citizen or resident, a W-8
form). — OR —    [        ] B.    Delivery versus payment (“DVP”) through DTC
(i.e., at Closing, the Company shall deliver the Common Shares registered in the
Investor’s name and address as set forth below and released by American Stock
Transfer & Trust Company, LLC to the Investor through DTC at the Closing
directly to the account(s) identified by the Investor (the institution at which
such account(s) is/are held, the “DVP Agent”); upon receipt of such Common
Shares, the DVP Agent shall promptly electronically deliver such Common Shares
to the Investor, and simultaneously therewith payment shall be made by the DVP
Agent by wire transfer to the Company). No later than one (1) business day after
the execution of this Subscription by the Investor and the Company, the Investor
shall:   

(i) notify the DVP Agent of the account or accounts at the DVP Agent to be
credited with the Common Shares being purchased by such Investor, and

 

-2-



--------------------------------------------------------------------------------

  

(ii) confirm that the account or accounts at the DVP Agent to be credited with
the Common Shares being purchased by the Investor have a minimum balance equal
to the aggregate purchase price for the Common Shares being purchased by the
Investor.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE COMMON SHARES OR DOES NOT MAKE
PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE COMMON SHARES MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER, AT THE COMPANY’S DISCRETION.

 

  2. Company Representations and Warranties.

(a) The Company represents and warrants that: (i) it has full corporate power
and authority to enter into this Subscription and to perform all of its
obligations hereunder; (ii) this Subscription has been duly authorized and
executed by, and when delivered in accordance with the terms hereof will
constitute a valid and binding agreement of, the Company enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally or subject to general principles of
equity; (iii) the execution and delivery of this Subscription and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (x) the Company’s Amended and Restated Certificate of
Incorporation or other governing documents, or (y) any material agreement to
which the Company is a party or by which any of its property or assets is bound;
(iv) the Shares when issued and paid for in accordance with the terms of this
Subscription will be duly authorized, validly issued, fully paid and
non-assessable; (v) the Registration Statement and any post-effective amendment
thereto, at the time it became effective, did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; (vi) the
Disclosure Package as of the date hereof does not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading; (vii) the final prospectus supplement relating to the
Offering will not contain any material information regarding the Company other
than the terms of the Offering; and (viii) all preemptive rights or rights of
first refusal held by shareholders of the Company and applicable to the
transactions contemplated hereby have been duly satisfied or waived in
accordance with the terms of the agreements between the Company and such
shareholders conferring such rights.

(b) The Placement Agreement contains certain representations, warranties,
covenants and agreements of the Company that may be relied upon by the Investor,
which shall be a third-party beneficiary thereof. The Company hereby
incorporates such representations, warranties, covenants and agreements herein,
as if made on (i) the date hereof and (ii) the date of the Closing. The Company
confirms that neither it nor any other person acting on its behalf has provided
the Investor or their agents or counsel with any information that constitutes or
could reasonably be expected to constitute material, nonpublic information,
except as disclosed in the Disclosure Package and/or as will be disclosed in the
Company’s Report on Form 8-K to be filed with the Commission in connection with
the offering of the Common Shares. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
Common Shares of the Company. After the time that the transactions contemplated
by this Subscription are first publicly announced, the Investor shall have no
duty of confidentiality if the Company has disclosed any material, non-public
information to the Investor.

 

-3-



--------------------------------------------------------------------------------

  3. Investor Representations, Warranties and Acknowledgments.

(a) The Investor represents and warrants that: (i) it has full right, power and
authority to enter into this Subscription and to perform all of its obligations
hereunder; (ii) this Subscription has been duly authorized and executed by the
Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally or subject to general
principles of equity; (iii) the execution and delivery of this Subscription and
the consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (A) the Investor’s articles of incorporation or bylaws (or
other governing documents), or (B) any material agreement or any law or
regulation to which the Investor is a party or by which any of its property or
assets is bound; (iv) it has had full access to the Disclosure Package, the
Company’s periodic reports and other information incorporated by reference
therein, and was able to read, review, download and print such materials; (v) in
making its investment decision in this offering, the Investor and its advisors,
if any, have relied solely on the information contained or incorporated by
reference in the Disclosure Package and the representations, warranties,
covenants and agreements of the Company contained herein and in the Placement
Agreement; (vi) it is knowledgeable, sophisticated and experienced in making,
and is qualified to make, decisions with respect to investments in Common Shares
representing an investment decision like that involved in the purchase of the
Common Shares; (vii) the Investor has had no position, office or other material
relationship within the past three years with the Company or persons known to it
to be affiliates of the Company; and (viii) neither the Investor nor any group
of Investors (as identified in a public filing made with the SEC) of which the
Investor is a part in connection with the offering of the Common Shares,
acquired, or obtained the right to acquire, 20% or more of the Common Shares (or
Common Shares convertible into or exercisable for Common Shares) or the voting
power of the Company on a post-transaction basis.

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

(b) The Investor also represents and warrants that, other than the transactions
contemplated hereunder, the Investor has not directly or indirectly, nor has any
person acting on behalf of or pursuant to any understanding with the Investor,
executed any purchase or sale in Common Shares of the Company, including “short
sales” as defined in Rule 200 of Regulation SHO under the Common Shares Exchange
Act of 1934 (“Short Sales”), during the period commencing from the time that the
Investor first became aware of the proposed transactions contemplated hereunder
until the date hereof (the “Discussion Time”). Notwithstanding the foregoing, if
the Investor is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Investor’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Investor’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Subscription. The Investor has maintained
the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

-4-



--------------------------------------------------------------------------------

  4. Investor Covenant Regarding Short Sales and Confidentiality.

(a) The Investor covenants that neither it nor any affiliates acting on its
behalf or pursuant to any understanding with it will execute any transactions in
Common Shares of the Company, including Short Sales, during the period after the
Discussion Time and ending at the time that the transactions contemplated by
this Subscription are first publicly announced through a press release and/or
Current Report on Form 8-K. Notwithstanding the foregoing, if the Investor is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Investor’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Investor’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Shares covered by this
Subscription. The Investor covenants that until such time as the transactions
contemplated by this Subscription are publicly disclosed by the Company through
a press release and/or Current Report on Form 8-K, the Investor will maintain
the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

(b) The Company and the Investor agree that the Company shall no later than 9:00
a.m. New York City time on the date hereof, (a) issue a press release announcing
the material terms and conditions of the offering and (b) file a Current Report
on Form 8-K with the Commission including, but not limited to, a form of this
Agreement and the Placement Agreement as exhibits thereto. From and after the
issuance of such press release, the Company shall have publicly disclosed all
material, non-public information delivered to the Investor by the Company, or
any of its officers, directors, agents, including the Placement Agent, or any
other person acting on its behalf. The Company shall not provide the Investor
with any material, non-public information following the issuance of the press
release. The Company shall not be permitted to identify the Investor, or
investment adviser to the Investor, by name in any press release without the
prior written consent of the Investor.

 

  5. Miscellaneous.

(a)     This Subscription constitutes the entire understanding and agreement
between the parties with respect to its subject matter, and there are no
agreements or understandings with respect to the subject matter hereof which are
not contained in this Subscription. This Subscription may be modified only in
writing signed by the parties hereto.

(b)     This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by delivery by facsimile.

(c)     The provisions of this Subscription are severable and, in the event that
any court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not have a materially adverse effect on the economic rights of either party
hereto.

(d)     All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized overnight courier service such as Federal Express, or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:

To the Company: as set forth on the signature page hereto.

 

-5-



--------------------------------------------------------------------------------

To the Investor: as set forth on the signature page hereto.

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

(e)    This Subscription shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. To the extent determined by such court, the prevailing party shall
reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement or protection of any of its rights under this
Subscription.

(f) The Placement Agent shall be an express third party beneficiary to each
representation and warranty delivered by the Investor pursuant to this
Subscription, and shall be entitled to rely thereon.

(g)    Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

 

-6-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.

 

SYNLOGIC, INC. By:  

 

  Name:  

Title:

 

Address for Notice:

 

301 Binney Street, Suite 402

Cambridge, MA 02142

Attention: General Counsel

 

With a copy to:

 

Mintz, Levin, Cohn,

Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: Matthew J. Gardella

Facsimile: 617-542-2241

[Issuer’s Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

INVESTOR:                                                                       
By:                                          
                                                   Name:              Title:
     Number of Shares:                                                      
     Purchase Price per Share: $                                          
Aggregate Purchase Price: $                                           DWAC
Instructions:      Name of DTC Participant (broker-dealer at which the account
or accounts to be credited with the Shares are maintained):     
                                                                  DTC
Participant Number:                                           
                            Name of Account at DTC Participant being credited
with the Shares:                                           
                            Account Number at DTC Participant being credited
with the Shares:                                           
                           

[Investor’s Signature Page to Subscription Agreement]